 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDBoiler Tube Company of America and InternationalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, AFL-CIO. CaseI1 CA-8440November 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) PENELLOUpon a charge filed on June 28, 1979, by Interna-tional Brotherhood of Boilermakers, Iron Ship Build-ers, Blacksmiths, Forgers and Helpers, AFL-CIO,herein called the Union, and duly served on BoilerTube Company of America, herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region11, issued a complaint on July 12, 1979. against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 29, 1979, fol-lowing a Board election in Case ll-RC-4652, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about April 20, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. Thecomplaint also alleges that on or about May 1, 1979,without prior notice to the Union and without afford-ing the Union an opportunity to negotiate and bar-gain, Respondent promulgated, distributed, and putinto effect revised job descriptions for the position ofcrew leader. On July 23, 1979, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On August 24, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-i Official notice is taken of the record in the representation proceeding.Case ll RC-4652, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Elecrrrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co, v. Penello. 269 F.Supp. 573 (D.C. Va. 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA. as amended.mary Judgment. Subsequently, on September 4, 1979,the Board issued an order transferring the proceedingto the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain and its unilateral actions with re-spect to the position of crew leader, but contends thatit is not obligated to bargain because the unit forwhich the Union is certified is not appropriate. In thisregard Respondent, in substance, argues that the unitis inappropriate because it includes crew leaders whoRespondent contends are supervisors within themeaning of Section 2(11) of the Act. The GeneralCounsel contends that Respondent is improperlyseeking to relitigate an issue which was raised anddecided in the underlying representation case. Weagree with the General Counsel.The record in Case I l-RC-4652 establishes that,after a hearing in which Respondent participated andpresented evidence in support of its position, the Act-ing Regional Director for Region I I issued on March26, 1979, his Decision and Direction of Election inwhich he found that the crew leaders were not super-visors and were properly included in the unit. OnApril 8, 1979, Respondent filed with the Board a re-quest for review in which it argued that the crew lead-ers were supervisors and had to be excluded. On April18, 1979, the Board denied the request for review asraising no substantial issues warranting review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence," nor does it allege that2See Pittshurgh Plate Glass Co v NL RB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).3 We have examined the affidavit and the job description Respondent sub-mitted in opposition to the Motion fr Summary Judgment, and find thatthey do not contain any evidence that was not or could not have beenpresented in the prior representation proceeding.246 NLRB No. 69438 BOIl. R TUBE COMPANYany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion tor SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDIN(;S ()o FA(.II. THE BUSINESS O1 RI:SP()NI)INIRespondent is a Pennsylvania corporation with aplant in Lyman, South Carolina. where it is engagedin the fabrication of boiler tube parts and assembliesand the distribution of boiler tubes. In the normalcourse and conduct of its business operations de-scribed above, Respondent annually purchases andreceives goods valued in excess of $50,000 directlyfrom suppliers located outside the State of SouthCarolina and annually ships goods value in excess of$50,000 directly to points outside the State of SouthCarolina.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVE)International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers and Helpers,AFL-CIO. is a labor organization within the mean-ing of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding crew leaders, field employees, and qual-ity control employees, at the Respondent's Ly-man, South Carolina, plant, excluding all officeclerical employees, managerial employees, pro-fessional employees, technical employees, over-the-road truckdrivers, watchmen, guards, and su-pervisors as defined by the Act.2. The certificationOn April 20, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector tfor Region II, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent.On April 27, 1979, Respondent filed timely objec-tions to conduct affecting the results of the election.On May 29, 1979, the Regional D)irector for RegionI 11 issued a Supplemental Decision and Certificationof Representative in which he overruled Respondent'sobjections and certified the Union as the collective-bargaining representative of the employees in saidunit. Respondent filed no exceptions to the Supple-mental Decision and Certification, and the Ulnioncontinues to be the exclusive representative within themeaning of Section 9(a) of the Act.B. The Unilateral Changes, the Request To Bargain.and Re.spontent 's RefiIsalOn or about May 1, 1979, while its objections tothe election were pending, Respondent, without priornotice to the Union and without affording the Unionan opportunity to negotiate and bargain, promul-gated, distributed, and put into effect revised job de-scriptions for the position of crew leader. This posi-tion was within the unit in which the election washeld and the Union was subsequently certified. Bymaking such unilateral changes in terms and condi-tions of employment during the pendency of objec-tions to an election which eventually resulted in thecertification of the Union, Respondent refused to bar-gain in violation of Section 8(a)(5) and (1) of the Act.W. R. Grace & Co., Construction Products Division,230 NLRB 617, 618 (1977), enfd. in pertinent part571 F.2d 279, 282 283 (5th Cir. 1978).Commencing on or about June 11, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutJune II11, 1979, and continuing at all times thereafterto date, Respondent has refused, and continues to re-fuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit.Accordingly, we find that Respondent has, on orabout May 1, 1979, and June 11, 1979, and at alltimes thereafter, refused to bargain collectively withthe Union as the exclusive representative of the em-ployees in the appropriate unit, and that, by such re-fusal, Respondent has engaged in and is engaging in439 DI)0ECISIONS OF NATIONAI. LABOR RELATIONS BOARDunfair labor practices within the meaning of Section8(a)(5) and (1) of' the Act.IV. THE EFF'CIr OF I HE UNFAIR L.ABOR PRA(II('ESUPON ('OMMER(CEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section I. above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. TE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order Respondent to refrain from mak-ing unilateral changes affecting the employees' termsof employment without bargaining with the Union.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/bla Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Boiler Tube Company of America is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths, Forgers and Help-ers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All production and maintenance employees, in-cluding crew leaders, field employees, and qualitycontrol employees, at the Respondent's Lyman,South Carolina, plant, excluding all office clerical em-ployees, managerial employees, professional employ-ees, technical employees, over the-road truckdrivers,watchmen, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. By making unilateral changes in terms and con-ditions of employment on or about May 1, 1979, dur-ing the pendency of objections to an election whicheventually resulted in the certification of the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has refused to bar-gain and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act.5. Since May 29, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of' collectivebargaining within the meaning of Section 9(a) of theAct.6. By refusing on or about May 1, 1979, and June11. 1979, and at all times thereafter, to bargain collec-tively with the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.7. By the aforesaid refusals to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Boiler Tube Company of America, Lyman, SouthCarolina, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with International Brother-hood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:440 BOILER TUBE COMPANYAll production and maintenance employees, in-cluding crew leaders, field employees, and qual-ity control employees, at the Respondent's Ly-man, South Carolina, plant, excluding all officeclerical employees, managerial employees, pro-fessional employees, technical employees, over-the-road truckdrivers, watchmen, guards, and su-pervisors as defined by the Act.(b) Changing terms of employment of its employ-ees in the appropriate unit without notifying theabove-named labor organization and giving it an op-portunity to bargain collectively about such proposedchanges.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Lyman, South Carolina, plant copiesof the attached notice marked "Appendix."4Copiesof said notice, on forms provided by the RegionalDirector for Region II1, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region I 1, inI In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNotic(E To EMPI.OYI:ISPOSTED BY ORI)ER OF l1IENATIONAl LABOR RI:t.ATIONS BOARDAn Agency of the United States GovernmentWE WvvdILL Nor refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Inter-national Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers and Helpers,AFL -CIO, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL. NOI change terms of employment ofour employees in the appropriate bargaining unitwithout notifying the above-named Union andgiving it an opportunity to bargain collectivelyabout such proposed changes.WE WILL NO'I' in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE Wll., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employees,including crew leaders, field employees, andquality control employees, at the Employer'sLyman, South Carolina, plant, excluding alloffice clerical employees, managerial employ-ees, professional employees, technical employ-ees, over-the-road truckdrivers, watchmen,guards and supervisors as defined by the Act.BOILER TUBE COMPANY OF AMFRI('A441